DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-3, 5-8, 10-12, 14-15 & 20-25 are pending and rejected.
Claims 4, 9, 13 & 16-19 are canceled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “695 in Fig. 6B” has been used to designate both a point and a second overlap FOV area.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On Page 2, Lines 14, “I some cases” should read “In some cases”.
On Page 8, Line 24, “tip edge point 330” should read “tip edge point 265”.
On Page 12, Line 11 “longitudinal axis 711” should read “longitudinal axis 710”.
Appropriate corrections are required.
Claim Objections
Claims 10-12 & 21-24 are objected to because of the following informalities:
Regarding Claim 10, Claim 10 recites the limitation “the field of view of the second side camera continuous in a sequence manner from a field of view of the front camera [emphasis added]”. This is grammatically incorrect.
Regarding Claim 11, Claim 11 recites the limitation “the field of view of the first side camera continuous in a sequence manner from a field of view of the front camera [emphasis added]”. This is grammatically incorrect.
Regarding Claim 12, Claim 12 is currently dependent upon Claim 9, which is canceled (see MPEP § 608.01(n)(v)).
Regarding Claim 21, Claim 21 recites “the front surface” on Line 4. Examiner kindly requests Applicant amend Claim 21 to read “the front planar surface” to provide consistency in the claim language.
Regarding Claims 22-24, Claims 22-24 recite the limitation “the rigid member”. Examiner kindly requests Applicant amend Claims 22-24 to read “the rigid elongated member” to provide consistency in the claim language.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
“illumination module(s) for illuminating” in Claim 20 as described in Applicant’s specification on Page 7, Line 9 – Page 8, Line 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-12, 14-15 & 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “a width of approximately 5.0 to 15 millimeters” on Line 3. The term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “approximately” is being interpreted as ± 5.0 millimeters.
Regarding Claim 5, Claim 5 recites the limitation “the working distance” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the working distance” is being interpreted as “a working distance”.
Regarding Claim 7, Claim 7 recites the limitation “the first side camera and the second side camera can be pointing perpendicular to one another [emphasis added]” on Lines 1-3. The phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For the purpose of examination, “the first side 
Regarding Claim 7, Claim 7 recites the limitation “positioned essentially 180 degrees apart”. The term "essentially" is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “essentially” is being interpreted as ± 20 degrees.
Regarding Claim 7, Claim 7 recites the limitations “the cylindrical surface of the distal tip” on Lines 4-5. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the cylindrical surface of the distal tip” is being interpreted as “a cylindrical surface of the distal member”.
Regarding Claim 8, Claim 8 recites the limitation “the first side camera and the second side camera may be positioned in is less than 90 degrees apart [emphasis added]” on Lines 2-3. The phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For the purpose of examination, “the first side camera and the second side camera may be positioned in is less than 90 degrees apart” is being interpreted as optional language.
Regarding Claim 8, Claim 8 recites the limitations “the cylindrical surface of the distal tip” on Line 3. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the cylindrical surface of the distal tip” is being interpreted as “a cylindrical surface of the distal member”.
Regarding Claim 10, Claim 10 recites the limitation “the field of view of the second side camera” on Lines 1-2. There is insufficient antecedent basis for the limitation in Claims 1 & 5, upon which Claim 
Regarding Claim 10, Claim 10 recites the limitation “the field of view of the second side camera continuous in a sequence manner from a field of view of the front camera [emphasis added]” on Lines 1-3. This limitation renders the claim indefinite as the metes and bounds are unclear. Specifically, it is unclear what “continuous in a sequence matter” requires, and Applicant’s specification and drawings do not provide further clarity. For the purpose of examination, “the field of view of the second side camera continuous in a sequence manner from a field of view of the front camera” is being interpreted as there is no gap separating the field of view of the second side camera and the field of view of the front camera.
Regarding Claim 11, Claim 11 recites the limitation “the field of view of the first side camera” on Lines 1-2. There is insufficient antecedent basis for the limitation in Claims 1 & 5, upon which Claim 11 depends. For the purpose of examination, “the field of view of the first side camera” is being interpreted as “a field of view of the first side camera”.
Regarding Claim 11, Claim 11 recites the limitation “the field of view of the first side camera continuous in a sequence manner from a field of view of the front camera [emphasis added]” on Lines 1-3. This limitation renders the claim indefinite as the metes and bounds are unclear. Specifically, it is unclear what “continuous in a sequence matter” requires, and Applicant’s specification and drawings do not provide further clarity. For the purpose of examination, “the field of view of the first side camera continuous in a sequence manner from a field of view of the front camera” is being interpreted as there is no gap separating the field of view of the first side camera and the field of view of the front camera.
Regarding Claim 12, Claim 12 is currently dependent upon canceled Claim 9 and therefore is incomplete (see MPEP § 608.01(n)(v)). For the purpose of examination, Claim 12 is being interpreted to be dependent upon Claim 6.
Regarding Claim 12, Claim 12 recites the limitations “the field of view of the first side camera” and “the field of view of the front camera” on Lines 2-3. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the field of view of the first side camera” and “the field of view of the front camera” are being interpreted as “a field of view of the first side camera” and “a field of view of the front camera”, respectively.
Regarding Claim 14, Claim 14 recites the limitations “the field of view of the second side camera” and “the field of view of the front camera” on Lines 2-3. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the field of view of the second side camera” and “the field of view of the front camera” are being interpreted as “a field of view of the second side camera” and “a field of view of the front camera”, respectively.
Regarding Claim 20, Claim 20 recites the limitations “the area captured by the front camera” and “the area captured by the first side camera” on Lines 3 & 4, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the area captured by the front camera” and “the area captured by the first side camera” are being interpreted as “an area captured by the front camera” and “an area captured by the first side camera”, respectively.
Regarding Claim 21, Claim 21 recites the limitations “the front illumination module” and “the center of the front surface” on Lines 2 & 4, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the front illumination module” and “the center of the front surface” are being interpreted as “a front illumination module” and “a center of the front surface”, respectively.
Regarding Claim 21, Claim 21 recites the limitation “two light sources on both sides of the front camera” on Lines 2-3. It is unclear whether each side of the front camera has two light sources (i.e., four total), or whether each side of the front camera has one light source of the two light sources. For the 
Regarding Claim 21, Claim 21 recites the limitation “wherein one light source is bigger than the other light source in case the front camera is not positioned in the center of the front surface” on Lines 3-4. This limitation is a conditional limitation. This renders the metes and bounds of the claim unclear because it is unclear whether the claimed invention requires the condition limitation. For the purpose of examination, if any of the conditional limitations do not occur (i.e., the front camera is positioned in the center of the front surface) the conditional limitation of Claim 21 will be satisfied.
Regarding Claim 22, Claim 22 recites the limitation “the longitudinal axis” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the longitudinal axis” is being interpreted as “a longitudinal axis”.
Regarding Claim 23, Claim 23 recites the limitation “the longitudinal axis” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the longitudinal axis” is being interpreted as “a longitudinal axis”.
Regarding Claim 24, Claim 23 recites the limitation “the longitudinal axis” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the longitudinal axis” is being interpreted as “a longitudinal axis”.
Regarding Claims 2-3, 6, 15 & 25, Claims 2-3, 6, 15 & 25 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 10-12, 14 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302).
Regarding Claim 1, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:

a distal member (Fig. 1, a distal end portion 11; [0038]),
said distal member comprises a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]) located on a front planar surface of the distal member (the front observation window 13 of the front imaging unit is disposed on a planar front surface of the distal end portion 11; see Fig. 3) and a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4); and
wherein the distal member is directly connected to the rigid elongated member, so as to maintain a rigid seamline (the distal end portion 11 is an integral part of the insertion portion 10 and therefore maintains a uniform diameter throughout; see Fig. 1).
Takahashi fails to explicitly disclose wherein a width of the distal member is approximately 5.0 to 15 millimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be approximately 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the 
Regarding Claim 2, modified Takahashi discloses the medical imaging device of Claim 1. Takahashi further discloses a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]) located on a second lateral surface of the distal member (the right side observation window 17 of the right side imaging unit is disposed on a right lateral surface of the distal end portion 11; see Fig. 4).
Regarding Claim 5, modified Takahashi discloses the medical imaging device of Claim 2.
	Regarding wherein each of the working distance of the front camera, the second side camera and the first side camera is in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Regarding Claim 6, modified Takahashi discloses the medical imaging device of Claim 2. Takahashi further discloses wherein each of the second side camera (Fig. 4, a right side image pickup area defined by between an irradiation range LA5 and an irradiation range LA6; [0084] – [0087]) and the first side camera has a field of view (Fig. 4, a left side image pickup area defined by between an irradiation range LA3 and an irradiation range LA4; [0080] – [0083]).
Takahashi fails to explicitly disclose wherein the field of view is between 80-120 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of each of the first side camera and the second side camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the first side camera and the second side camera would not operate differently with the claimed fields of view. Further, Applicant places no criticality on the range claimed, indicating that the field of view “in some cases” is 80-120 degrees (see Applicant’s specification, Page 2, Line 15).
Regarding Claim 7, modified Takahashi discloses the medical imaging device of Claim 2. Takahashi further discloses wherein the first side camera and the second side camera is positioned essentially 180 degrees apart in the cylindrical surface of the distal tip, in opposite sides of the cylindrical surface of said distal tip (the left side imaging unit and the right side imaging unit are spaced 180 degrees apart along a cylindrical surface of the distal end portion 11; see Fig. 4).
Regarding wherein the first side camera and the second side camera can be pointing perpendicularly to one another, this limitation is treated as an optional limitation, as detailed above.
Regarding Claim 8, modified Takahashi discloses the medical imaging device of Claim 2. 
Regarding wherein the first side camera and the second side camera may be positioned in less than 90 degrees apart in the cylindrical surface of the distal tip, this limitation is treated as an optional limitation, as detailed above.
Regarding Claim 10, modified Takahashi discloses the medical imaging device of Claim 5. Takahashi further discloses wherein the field of view of the second side camera continuous in a sequence manner from a field of view of the front camera (Fig. 5, a right side image pickup area defined by between an irradiation range LA5 and an irradiation range LA6 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0087]).
Regarding Claim 11, modified Takahashi discloses the medical imaging device of Claim 5. Takahashi further discloses wherein the field of view of the first side camera continuous in a sequence 
Regarding Claim 12, modified Takahashi discloses the medical imaging device of, as interpreted, Claim 6. Takahashi further discloses wherein some areas at the field of view of the first side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a left side image pickup area defined by between an irradiation range LA3 and an irradiation range LA4 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0083]).
Regarding Claim 14, modified Takahashi discloses the medical imaging device of Claim 8. Takahashi further discloses wherein some areas at the field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area defined by between an irradiation range LA5 and an irradiation range LA6 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0087]).
Regarding Claim 20, modified Takahashi discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the distal member further comprises a front illumination module (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) for illuminating the area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illumination modules (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]) for illuminating the area captured by the first side camera (Fig. 1, the bottom light emitting diode 25 and the top light emitting diode 25b capture a left visual field captured by the left imaging unit; [0054]).
Regarding Claim 21, modified Takahashi discloses the medical imaging device of Claim 14. Takahashi further discloses wherein the front illumination module comprises two light sources on both .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137).
Regarding Claim 3, modified Takahashi discloses the medical imaging device of Claim 2. Takahashi fails to explicitly disclose wherein the first side camera is closer to the front planar surface than the second side camera.
However, Zhao teaches a medical imaging device (Fig. 7A, a surgical instrument 702; [0140]), comprising:
a distal end (Fig. 7A, a distal end portion 710; [0140]) comprising a front planar surface (the distal end portion 710 has a front planar surface; see Fig. 7B);
a first side camera (Fig. 7A, a first image capture element 721; [0143]);
a second side camera (Fig. 7A, a second image capture element 720; [0143]); and
wherein the first side camera is closer to the front planar surface than the second side camera (Fig. 7B, the first image capture element 721 is closer to the front planar surface of the distal end portion 710 than the second image capture element 720; [0155]).
The advantage of the staggered configuration of the cameras is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by Takahashi, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Irion et al. (hereinafter "Irion") (US 2004/0122290).
Regarding Claim 15, modified Takahashi discloses the medical imaging device of Claim 1. Takahashi fails to explicitly disclose wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member.
However, Irion teaches a medical imaging device (Fig. 2, an endoscope 12; [0045]), comprising:
a rigid elongated member (Fig. 2, a rigid shaft 14; [0048]) including a front surface (Fig. 2, a front surface defined by a first surface 82 and a second surface 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, the second surface 84 is angled at 30° relative to the first surface 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by Takahashi, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
Regarding Claims 22-24, modified Takahashi discloses the medical imaging device of Claims 1 and 2. Takahashi fails to explicitly disclose wherein the second side camera and the front camera are tilted relative to the longitudinal axis of the rigid member.
However, Grunberg teaches a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, a rod shaped support device 4; [0039]);
a front camera (Fig. 1, a front image sensor 12a; [0041]);
a side camera (Fig. 1, a side image sensor 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, the front image sensor 12a and the side image sensor 9 are pivoted about joint 17a and pivot 7, respectively, to be 90° from a central axis 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by Takahashi, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Poll et al. (hereinafter "Poll") (US 2018/0078120).
Regarding Claim 25, modified Takahashi discloses the medical imaging device of Claim 1. Takahashi fails to explicitly disclose wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
However, Poll teaches a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);

wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by Takahashi, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10-12, 14-15 & 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,575,713 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘713 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is approximately 5.0 to 15 millimeters; wherein each of the working distance of the front camera, the second side camera and the first side camera is in a range of 5-150 millimeters; wherein each of the first and second side cameras have a field of view of between 80-120 degrees; a front illumination module for illuminating the area captured by the front camera and two first side illumination modules for illuminating the area captured by the first side camera; wherein the front illumination module comprises two light sources on both sides of the front camera; wherein the 
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4);
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]);
a front illumination module (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) for illuminating the area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illumination modules (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]) for illuminating the area captured by the first side camera (Fig. 1, the bottom light emitting diode 25 and the top light emitting diode 25b capture a left visual field captured by the left imaging unit; [0054]); and

Regarding wherein the distal member has a width of approximately 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be approximately 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” approximately 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein each of the working distance of the front camera, the second side camera and the first side camera is in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the first side camera and the second side camera would not operate differently with the claimed fields of view. Further, Applicant places no criticality on the range claimed, indicating that the field of view “in some cases” is 80-120 degrees (see Applicant’s specification, Page 2, Line 15).
The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '713, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Zhao discloses a medical imaging device (Fig. 7A, a surgical instrument 702; [0140]), comprising:
a distal end (Fig. 7A, a distal end portion 710; [0140]) comprising a front planar surface (the distal end portion 710 has a front planar surface; see Fig. 7B);
a first side camera (Fig. 7A, a first image capture element 721; [0143]);
a second side camera (Fig. 7A, a second image capture element 720; [0143]); and

The advantage of the staggered configuration of the cameras is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by '713, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Irion discloses a medical imaging device (Fig. 2, an endoscope 12; [0045]), comprising:
a rigid elongated member (Fig. 2, a rigid shaft 14; [0048]) including a front surface (Fig. 2, a front surface defined by a first surface 82 and a second surface 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, the second surface 84 is angled at 30° relative to the first surface 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by '713, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:

a front camera (Fig. 1, a front image sensor 12a; [0041]);
a side camera (Fig. 1, a side image sensor 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, the front image sensor 12a and the side image sensor 9 are pivoted about joint 17a and pivot 7, respectively, to be 90° from a central axis 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by '713, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘713, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
Claims 1-3, 5-8, 10-12, 14-15 & 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-5 & 7-22 of copending Application No. 16/638,156 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) and von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
The Claims of ‘156 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is approximately 5.0 to 15 millimeters; two first side illumination modules for illuminating the area captured by the first side camera; and wherein the second side camera and the front camera are tilted relative to the longitudinal axis of the rigid member.
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4);
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]); and
two first side illumination modules (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]) for illuminating the area captured by the first side camera (Fig. 1, the bottom light emitting diode 25 and the top light emitting diode 25b capture a left visual field captured by the left imaging unit; [0054]).
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” approximately 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
The advantage of the two side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '156, to include the two side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘156, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 5-8, 10-12, 14-15 & 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4-12, 14 & 26-27 of copending Application No. 16/758,057 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘057 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is approximately 5.0 to 15 millimeters; wherein each of the working distance of the front camera, the second side camera and the first side camera is in a range of 5-150 millimeters; wherein each of the first and second side cameras have a field of view of between 80-120 degrees; wherein the field of view of the second side camera continuous in a sequence manner from a field of view of the front camera; wherein the field of view of the first side camera continuous in a sequence manner from a field of view of the front camera; wherein some areas at the field of view of the first side camera and some areas at the field of view of front camera are overlapped; wherein some areas at the field of view of the second side camera and some areas at the field of view of front camera are overlapped; wherein the first side camera is closer to the front planar surface than the second side camera; wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal 
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4);
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]);
wherein the field of view of the second side camera continuous in a sequence manner from a field of view of the front camera (Fig. 5, a right side image pickup area defined by between an irradiation range LA5 and an irradiation range LA6 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0087]);
wherein the field of view of the first side camera continuous in a sequence manner from a field of view of the front camera (Fig. 5, a left side image pickup area defined by between an irradiation range LA3 and an irradiation range LA4 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0083]);
wherein some areas at the field of view of the first side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a left side image pickup area defined by between an 
wherein some areas at the field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area defined by between an irradiation range LA5 and an irradiation range LA6 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0087]).
Regarding wherein the distal member has a width of approximately 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be approximately 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” approximately 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein each of the working distance of the front camera, the second side camera and the first side camera is in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the first side camera and the second side camera would not operate differently with the claimed fields of view. Further, Applicant places no criticality on the range claimed, indicating that the field of view “in some cases” is 80-120 degrees (see Applicant’s specification, Page 2, Line 15).
The advantage of the overlapping fields of view is to display the movement of the medical device without creating an unnatural feeling (Takahashi; [0144]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by ‘057, to include the overlapping fields of view taught by Takahashi, to display the movement of the medical device without creating an unnatural feeling (Takahashi; [0144]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Zhao discloses a medical imaging device (Fig. 7A, a surgical instrument 702; [0140]), comprising:
a distal end (Fig. 7A, a distal end portion 710; [0140]) comprising a front planar surface (the distal end portion 710 has a front planar surface; see Fig. 7B);
a first side camera (Fig. 7A, a first image capture element 721; [0143]);
a second side camera (Fig. 7A, a second image capture element 720; [0143]); and

The advantage of the staggered configuration of the cameras is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by ‘057, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Irion discloses a medical imaging device (Fig. 2, an endoscope 12; [0045]), comprising:
a rigid elongated member (Fig. 2, a rigid shaft 14; [0048]) including a front surface (Fig. 2, a front surface defined by a first surface 82 and a second surface 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, the second surface 84 is angled at 30° relative to the first surface 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by ‘057, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:

a front camera (Fig. 1, a front image sensor 12a; [0041]);
a side camera (Fig. 1, a side image sensor 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, the front image sensor 12a and the side image sensor 9 are pivoted about joint 17a and pivot 7, respectively, to be 90° from a central axis 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by ‘057, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘057, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 5-8, 10-12, 14-15 & 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7, 9-14, 17-19, 21 & 24-26 of copending Application No. 16/965,304 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), (US 2013/0046137), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘304 disclose all the limitations of the instant claims except for the limitations of wherein the field of view of the second side camera continuous in a sequence manner from a field of view of the front camera; wherein the field of view of the first side camera continuous in a sequence manner from a field of view of the front camera; wherein some areas at the field of view of the first side camera and some areas at the field of view of front camera are overlapped; wherein some areas at the field of view of the second side camera and some areas at the field of view of front camera are overlapped; wherein the distal member further comprises a front illumination module for illuminating the area captured by the front camera and two first side illumination modules for illuminating the area captured by the first side camera; wherein the front illumination module comprises two light sources on both sides of the front camera; wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member; wherein the second side camera and the front camera are tilted relative to the longitudinal axis of the rigid member; and wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);

a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]);
wherein the field of view of the second side camera continuous in a sequence manner from a field of view of the front camera (Fig. 5, a right side image pickup area defined by between an irradiation range LA5 and an irradiation range LA6 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0087]);
wherein the field of view of the first side camera continuous in a sequence manner from a field of view of the front camera (Fig. 5, a left side image pickup area defined by between an irradiation range LA3 and an irradiation range LA4 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0083]);
wherein some areas at the field of view of the first side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a left side image pickup area defined by between an irradiation range LA3 and an irradiation range LA4 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0083]);
wherein some areas at the field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area defined by between an irradiation range LA5 and an irradiation range LA6 and a front side image pickup area defined between an irradiation range LA1 and an irradiation range LA2 overlap; [0087]);
a front illumination module (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) for illuminating the area captured by the front 
wherein the front illumination module comprises two light sources on both sides of the front camera (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b disposed on either side of the front imaging unit; [0053]) wherein one light source is bigger than the other light source in case the front camera is not positioned in the center of the front surface (the front imaging unit is disposed between the left light emitting diode 24a and the right light emitting diode 24b; see Fig. 2).
The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by ‘304, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Irion discloses a medical imaging device (Fig. 2, an endoscope 12; [0045]), comprising:
a rigid elongated member (Fig. 2, a rigid shaft 14; [0048]) including a front surface (Fig. 2, a front surface defined by a first surface 82 and a second surface 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, the second surface 84 is angled at 30° relative to the first surface 82; [0064]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by ‘304, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, a rod shaped support device 4; [0039]);
a front camera (Fig. 1, a front image sensor 12a; [0041]);
a side camera (Fig. 1, a side image sensor 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, the front image sensor 12a and the side image sensor 9 are pivoted about joint 17a and pivot 7, respectively, to be 90° from a central axis 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by '304, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and

The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘304, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 5-8, 10-12, 14-15 & 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 11, 14-15, 18-19, 21-23 & 26-31 of copending Application No. 17/263,920 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘920 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is approximately 5.0 to 15 millimeters; wherein each of the working distance of the front camera, the second side camera and the first side camera is in a range of 5-150 millimeters; a front illumination module for illuminating the area captured by the front camera and two first side illumination modules for illuminating the area captured by the first side camera; wherein the front illumination module comprises two light sources on both sides of the front camera; and wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:

a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4);
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]);
a front illumination module (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) for illuminating the area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illumination modules (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]) for illuminating the area captured by the first side camera (Fig. 1, the bottom light emitting diode 25 and the top light emitting diode 25b capture a left visual field captured by the left imaging unit; [0054]); and
wherein the front illumination module comprises two light sources on both sides of the front camera (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b disposed on either side of the front imaging unit; [0053]) wherein one light source is bigger than the other light source in case the front camera is not positioned in the center of the front surface (the front imaging unit is disposed between the left light emitting diode 24a and the right light emitting diode 24b; see Fig. 2).
Regarding wherein the distal member has a width of approximately 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” approximately 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein each of the working distance of the front camera, the second side camera and the first side camera is in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '920, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1-3, 5-8, 10-12, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);

wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘920, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0142257; US 2018/0084983; US 2017/0231479; US 2016/0150944; US 2011/0251456; US 2003/0191364; U.S. 5,547,455.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795